Title: To Benjamin Franklin from Silas Deane, 7 February 1779
From: Deane, Silas
To: Franklin, Benjamin


Dear Sir
Philadelphia Feby. 7th. 1779
Count Montford will do himself the honor of waiting on You with this Letter, & It is with Pleasure I embrace the Opportunity to recommend him to Your Notice, as one who has served, and acquired good Reputation in Our Army. He has served immediately under Count Polaski and has rose from a Voluntier to the rank of Major, when his private Affairs, obliging him to return, he resigned his Commission, & was honorably dismissed. He will be able to give You good information, of the State of Military Affairs in America, hoping he may have the good Fortune to arrive in Safety, and That This may find You in perfect Health, & Happiness I have the honor to be with the most sincere respect Dear sir Your most Obedt. and Very huml. Servt
Deane
Honle. B. Franklin Esqr.
 
Addressed: To / His Excelly / Benja Franklin / Minister Plenipy. of the / United States of America / at / Paris
Notation: Deane 7. Feby. 1779.
